Citation Nr: 1213839	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-11 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder.      

2.  Entitlement to service connection for a right knee disorder.    

3.  Entitlement to service connection for a claimed left knee disorder.    

4.  Entitlement to service connection for a claimed left ankle disorder.     

5.  Entitlement to service connection for a claimed right ankle disorder.    

6.  Entitlement to an increased compensable evaluation for the service-connected Dupuytren's contracture of the right ring finger.   

7.  Entitlement to an increased compensable evaluation for the service-connected de Quervain's tendinitis with osteoarthritis of the right thumb.  

8.  Entitlement to an increased compensable evaluation for the service-connected de Quervain's tendinitis with osteoarthritis of the left thumb. 

9.  Entitlement to an increased evaluation for the service-connected hypertrophic gastritis with a gastric ulcer currently evaluated as 10 percent disabling.  

10.  Entitlement to an increased compensable evaluation for the service-connected pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to January 2004.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2006 and February 2008 of the RO. 

The now-reopened claim of service connection for a right knee disorder and the matters of service connection for left knee, left ankle, and right ankles disorders and the claims for increased evaluations for the service-connected Dupuytren's contracture of the right ring finger, de Quervain's tendinitis with osteoarthritis of the right thumb and left thumb, hypertrophic gastritis with a gastric ulcer, and pseudofolliculitis barbae are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

 
FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied the Veteran's original claim of service connection for a right knee disorder; the RO notified him of this decision and apprised him of his appellate rights, but he did not perfect a timely appeal.   

2.  The evidence received since the April 2004 rating decision is neither cumulative in nature nor repetitive of that previously considered and relates to a previously unestablished fact that tends to substantiate the claim.       


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


II.  Whether new and material evidence has been received to reopen the claim for service connection for a claimed right knee disability.  

Legal Criteria

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


Analysis

In an April 2004 rating decision, the RO denied the Veteran's original claim of service connection for a right knee condition on the basis that there was no objective evidence of current disability.  The evidence of record at the time of this decision included the Veteran's service treatment records and the VA examination report and x-ray reports.  The Veteran was notified of this decision and apprised of his appellate rights, but did not perfect a timely appeal.   

In order to reopen this claim, new and material evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In November 2007, the Veteran petitioned to reopen his claim.  In a February 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  

However, on review, the Board finds the evidence submitted since the April 2004 rating decision to be new and material and sufficient to reopen the claim.  

The additional evidence includes a November 2007 private record that indicates that the Veteran had complaints of right knee pain.  On examination, there was evidence of tenderness to palpation, warmth to touch, and evidence of erythema.  The assessment was that of gout, not otherwise specified, new.  

Moreover, a February 2006 treatment record from an Army Medical Center reflects a diagnosis of patellofemoral syndrome.  There was evidence of tenderness to palpation of the right knee.  

This evidence is new because it is neither cumulative nor redundant in nature.  This evidence is material because it addresses a previously unestablished fact that tends to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

This evidence shows that there is a current disability of the right knee, a fact that was not established when this claim was initially denied in April 2004.      

In conclusion, the Board finds that new and material evidence has been received to reopen the claim of service connection for a right knee disorder.  


ORDER   

As new and material evidence was received to reopen the claim of service connection for a right knee disability, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that an additional examination of the service-connected Dupuytren's contracture of the right ring finger, de Quervain's tendinitis with osteoarthritis of the right thumb and left thumb, hypertrophic gastritis with a gastric ulcer, and pseudofolliculitis barbae is necessary.  The most recent VA examinations were conducted in December 2007.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The Board finds that a VA examination to obtain medical evidence as to the nature and current severity of the service-connected Dupuytren's contracture of the right ring finger, de Quervain's tendinitis with osteoarthritis of the right thumb and left thumb, hypertrophic gastritis with a gastric ulcer, and pseudofolliculitis barbae is warranted.  

Regarding the claims for service connection for a right knee, left knee, left ankle, and right ankles disabilities, the Board finds that an examination is needed to determine whether the Veteran has a current right knee, left knee, left ankle, and right ankle disability due to an injury or another incident of the Veteran's long active service.  

There is evidence of current bilateral ankle and knee symptoms.  The records from the P. Primary Care Physicians show that in November 2007, the Veteran had complaints of right knee pain.  Gout was assessed.  In October 2007, the Veteran reported having left ankle pain and knee pain.  Arthritis of multiple sites was assessed.  

In November 2006, the Veteran had complaints of right ankle pain.  The records from an Army Medical Center indicate that, in February 2006, patellofemoral syndrome was diagnosed.  The Veteran reported having right knee joint pain, swelling, stiffness and locking and suffering ten years earlier a knee injury when he was hit kneecap to kneecap.  Reportedly, since then, he had had mild pain on and off.  He reported that, two weeks prior, he hit his knee on a trash can and had increased pain since then.     

The March 2004 VA examination report indicated that the Veteran had right knee pain since 1990 when he injured his knee in service while playing basketball.  He reported having pain with monthly flares and symptoms of swelling, locking, popping and grinding.  An examination of the right knee revealed a limitation of flexion of 10 degrees.  The assessment in pertinent part was right knee status post contusion.  An X-ray examination of the right ankle revealed roughening of the interosseous cortex that might be related to a prior hemorrhage involving trauma to the right ankle and minimal degenerative spurring.    

The service treatment records show that the Veteran was treated for right ankle, left ankle and right knee symptoms and injuries.  A December 1984 service treatment record indicated that the Veteran fell when playing basketball and hyperflexed his right leg.  He reported having pain in his right knee which was worse with weightbeairng and bending.  An examination revealed mild tenderness of the right leg at the tendons insertion.  A November 1987 service treatment record indicated that the Veteran had a mild strain of the left ankle.  There was tenderness and minimal swelling.  X-ray examination of the left ankle was normal.  

A July 1998 service treatment record indicated that there was mild pain in the medial left ankle.  Physical therapy was recommended. 

A November 2000 service treatment record indicated that the Veteran sprained his right ankle one month earlier.  He reported still having slight pain.  An examination of the right ankle revealed mild tenderness.  There was no laxity, swelling, or burning.  

A December 2000 service treatment record noted that the Veteran injured his right leg playing basketball.  An examination revealed moderate swelling around the right ankle.  The assessment was that of probable right Achilles tendon rupture.  A January 2003 post deployment report of medical history indicated that the Veteran reported that he had swollen and stiff painful joints while deployed and currently.   

The Veteran is competent to report observable symptoms, describe an injury, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  This is sufficient evidence to warrant an examination, since there is competent evidence of a current disability, an injury or symptoms in service, and a report of symptoms since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records showing treatment of the service-connected Dupuytren's contracture of the right ring finger, de Quervain's tendinitis with osteoarthritis of the right thumb and left thumb, hypertrophic gastritis with a gastric ulcer, and pseudofolliculitis barbae and the claimed bilateral knee and ankle disabilities.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  

Accordingly, the remaining claim is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA or non-VA medical treatment rendered for the service-connected Dupuytren's contracture of the right ring finger, de Quervain's tendinitis with osteoarthritis of the right thumb and left thumb, hypertrophic gastritis with a gastric ulcer, and pseudofolliculitis barbae and the claimed bilateral knee and ankle conditions.   

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the claims file.  

The letter should invite the Veteran to submit any pertinent medical evidence or treatment records to support of his claims.

2.  The RO should schedule the Veteran for a VA dermatology examination to determine the current severity of the service-connected pseudofolliculitis barbae.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should describe the symptoms and manifestations of the pseudofolliculitis barbae.  The examiner should indicate where the pseudofolliculitis barbae is located on the body and report the percentages of the entire body and the exposed body affected by this skin disorder.  The examiner should indicate whether the pseudofolliculitis barbae required topical therapy is required during the past 12-month period and if this skin disorder required systemic therapy, such as corticosteroids or other immunosuppressive drugs.  If systemic therapy was required, the examiner should report the duration of this therapy in weeks for the past 12 months.  

The examiner should specify if the pseudofolliculitis barbae causes any of the following characteristics of disfigurement: scar is 5 or more inches in length; scar is at least 1/4 inch wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; in an area exceeding 6 square inches, the skin is either (list all conditions present) hypo- or hyper-pigmented, of abnormal texture, underlying soft tissue is missing, and/or skin is indurated and inflexible.

The examiner should report the length and width of any scars due to the pseudofolliculitis barbae in inches or centimeters.  The examiner should report whether the scar is associated with underlying soft tissue damage, causes limited motion, is unstable (a frequent loss of covering of the skin over the scar), is painful on examination, or causes limitation of function of the affected part.  

The examiner should identify whether there is visible or palpable tissue loss and/or gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips.  

3.  The RO then should schedule the Veteran for a VA examination to determine the nature, extent, and severity of the service-connected hypertrophic gastritis and gastric ulcer disease.     

The Veteran's VA claims folder, including all information received pursuant to the above requests, must be made available to the examiner for review in connection with the examination.  

The examiner should describe all manifestations due to the hypertrophic gastritis or the gastric ulcer disease and indicate whether the disability picture is mild, moderate, moderately-severe, or severe.  The examiner should indicate whether the hypertrophic gastritis or the gastric ulcer disease is the predominant gastrointestinal disability.  

The examiner should indicate whether the service-connected gastritis and gastric ulcer causes recurring episodes of severe symptoms; continuous moderate manifestations; impairment of health manifested by anemia and weight loss; recurrent incapacitating episodes; or a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  The examiner should report the frequency and duration of the symptoms in the past 12 months. 

The examiner should indicate whether the service-connected gastritis and gastric ulcer causes small nodular lesions; multiple small eroded or ulcerated areas; severe hemorrhages; or large ulcerated or eroded areas.  

If any of these symptoms are found, the examiner should report the frequency, duration and severity of the symptoms.  

4.  The RO also should schedule the Veteran for a VA examination to determine the severity of the service-connected Dupuytren's contracture of the right ring finger and the de Quervain's tendinitis with osteoarthritis of the right thumb and left thumb.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report all manifestations of the service-connected Dupuytren's contracture of the right ring finger and the de Quervain's tendinitis with osteoarthritis of the right thumb and left thumb.  

The examiner should report whether the ring finger and left and right thumb disabilities cause limitation of motion.  The examiner should report the gap (in inches or centimeters) between each thumb pad and fingers, with the thumb attempting to oppose the fingers.  The examiner should indicate whether each thumb can touch the opposing fingers.  

The examiner should indicate whether there is favorable or unfavorable ankylosis of the right ring finger and the thumbs, whether the finger disabilities interfere with the overall functional of the hand, and whether there is any loss of use of the hands due to the finger disabilities.  

The examiner should report whether the functional impairment due to the right ring finger, and left and right thumb disabilities is slight, moderate, moderately-severe, or severe.  The examiner should report whether the right ring finger and thumb disabilities are manifested by painful motion, weakened movement, excess fatigability, or incoordination.  

The examiner should provide a complete rationale for any opinion provided.  

5.  Finally, the RO should schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed bilateral knee and ankle conditions.  The entire claims file must be made available to the examiner for review in connection with the examination.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current knee and/or ankle disability is due to an injury sustained or disease process manifested in service.  Attention is invited to the service treatment records which document treatment for right knee, left ankle and right ankle symptoms and/or injuries.  

The examiner should review the x-ray examination report dated in March 2004 and render an opinion as to whether there is evidence arthritis on x-ray examination.  

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

6.  After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


